DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 7, 13, 19 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 10, 13 of  U.S. Patent No. 10,631,326.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 1, 10, 13 of U.S. Patent No. 10,631,326encompasses the limitations of claims 1, 7, 13, 19 of instant application.  Moreover, omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.  It is well settled that the omission of an element and its functions is an obvious expedient if the remaining elements performs the same function as before In re Karlson, 163 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 8, 10, 13, 14, 16, 19, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over XIA et al PG PUB 2013/0315159 in view of RAMESH et al PG PUB 2009/0092085.
Re Claims 1, 7, 13 and 19, XIA et al teaches a controller (base station; a communication apparatus including a memory, a transmitter, a receiver) supporting different type of devices [0060] transmitting a DCI message to a first type device (a terminal includes a memory, a transmitter, a receiver) wherein the DCI message include scheduling information for the uplink data [0056]; the controller receiving from the first type device an ACK message (UCI) in PUCCH [0050].  XIA et al fails to explicitly teach the DCI message instructing the terminal device to send uplink data by using a first mode frame format.  However, RAMESH et al teaches in figure 3, a base station including a Frame handler 40 for indicating in the DCI the frame format to be used for the uplink for different type of terminals [0050-0052].  One skilled in the art would have been motivated to have indicated a first frame type (a first mode frame format) in the DCI to be adaptive to different type of devices.  Therefore it would have been obvious to one skilled in the art to have combined the teachings.

Re Claims 4, 10, 16, 22, RAMESH et al indicates the frame format to be used in the uplink data via downlink signaling such as (system information).
Claims 3, 9, 15, 21 are rejected under 35 U.S.C. 103 as being unpatentable over XIA et al PG PUB 2013/0315159 in view of RAMESH et al PG PUB 2009/0092085 as applied to claim 1 above and further in view of LU et al PG PUB 2013/0265942.
Re Claims 3, 9, 15, 21, XIA et al in view of RAMESH et al fails to explicitly teach “UCI….send uplink random access information…terminal device.”.  However, as XIA et al teaches the system supporting random access procedure, LU et al teaches the eNB sends a random access information request message to the UE, whereby in response, the UE feedbacks a random access information to eNB for random access optimization [0089-0090].  One skilled in the art would have been motivated to have optimized the random access procedure as defined by the terminal. Therefore it would have been obvious to one skilled in the art to have combined the teachings.
Allowable Subject Matter
Claims 5, 6, 11, 12, 17, 18, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claims 5, 11, 17, 24, prior art fails to teach the first mode frame format as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571272.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHI HO A LEE/           Primary Examiner, Art Unit 2472